Citation Nr: 0333534	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
keratolysis, exfoliative, of the feet.  

2.  Entitlement to a rating in excess of 10 percent for 
residual cysts, post auricular area, bilateral, with status 
post surgery left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from June 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to the veteran's 
claims to increased evaluations for keratolysis, exfoliative, 
of the feet and residual cysts, post auricular area, 
bilateral, with status post surgery left ear.  


REMAND

The veteran's exfoliative keratolysis of the feet is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7813 (2003), and his 
residual cysts, post auricular area, bilateral, with status 
post surgery left ear is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7899-7803.  He contends that his conditions are more severe 
than indicated by the current disability ratings.  

Effective August 30, 2002, the rating criteria applicable to 
evaluating skin conditions under 38 C.F.R. § 4.118, have been 
amended.  See 67 Fed. Reg. 49,590-599 (July 31, 2002).  In 
this case, the new regulatory criteria used for the 
evaluation of skin conditions have not yet been applied to 
the veteran's claims.  Since this change in law occurred 
while the appeal was pending, VA must apply the version of 
the law that is more favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, VA must 
apply the old law prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which expressly overturned, in part, the 
Court's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the Board 
notes that the Federal Circuit's decision in Kuzma appears to 
be limited to the retroactive application of section 3(a) of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In fact, the Federal Circuit specifically stated 
that "section 3(a) of the VCAA does not apply 
retroactively", reaffirming its earlier holdings in Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  There is no 
indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), which occur prior to the 
conclusion of the administrative or judicial appeals process.  
In other words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions of Diagnostic Codes 7803 and 7813, and 
therefore remand is required.  See Karnas, supra.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should obtain from the veteran 
the names and addresses of any VA and non-VA 
medical care providers who have treated him 
for his service-connected skin disabilities 
since 2001.  After securing any necessary 
release(s) from the veteran, the RO should 
attempt to obtain copies of all identified 
records.

2.  The RO should schedule the appellant for 
a skin examination, to evaluate the severity 
of the veteran's service-connected 
disabilities.  The claims folder, to include 
this Remand, must be made available to the 
examiner(s) prior to the examination(s).  A 
notation to the effect that review of those 
records took place should be included in the 
examination report(s).  

(a)  The examination should, if 
possible, be conducted during an active 
stage of the veteran's service-connected 
skin disabilities.  Any special 
diagnostic studies deemed necessary 
should be performed, and photographs 
depicting any disfiguring lesions should 
be taken.

(b)  A complete history should be 
elicited, to include the types of 
medications that have been used to treat 
the service-connected disabilities.

(c)  The examiner should describe the 
extent of any exfoliation, exudation, or 
itching involved.  The examiner should 
address the extent, if any, to which 
there exists disfigurement associated 
with the service-connected residual 
cysts post auricular area, bilateral, 
with status post surgery, left ear.  The 
location and extent of any scarring due 
to the veteran's service-connected 
disabilities should be described.  


(d)  The examiner should also comment on 
the frequency and duration of any flare-
ups of the service-connected exfoliative 
keratolysis of the feet and the 
recurrence, if any, of cysts, post 
auricular area, bilateral.

3.  Thereafter, the RO should readjudicate 
the veteran's claims, considering the 
provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7813 (2002) and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7813 
(effective on and after July 31, 2002).  The 
version more favorable to the veteran should 
be applied for the period on and after July 
31, 2002, and only the old version may be 
applied for the period before that effective 
date.

4.  If the benefits sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


